                                                                                                                                                                                                                                                                                                                                                                                                                                                            Exhibit
10.2
WAFERGEN BIO-SYSTEMS, INC.
 


 
PUT AGREEMENT
 
THIS PUT AGREEMENT (this “Agreement”) is entered into as of ________ __, 2009,
by and among WaferGen Bio-systems, Inc., a Nevada corporation (“WaferGen
US”),  and the purchasers (the “WaferGen Malaysian Investors” or “Holders”) of
the Series B Redeemable Convertible Preference Shares in WaferGen Biosystems (M)
Sdn. Bhd. (formerly known as Global Dupleks Sdn. Bhd.), a Malaysian corporation
(the “Company”) (“Series B Shares”) pursuant to that certain Share Subscription
and Shareholders Agreement dated as of the date hereof among WaferGen US, the
WaferGen Malaysian Investors and the Company (the “Purchase Agreement”).  Any
term not defined herein shall have the meaning ascribed to such term in the
Purchase Agreement.
 
RECITALS
 
A.           WHEREAS, the WaferGen Malaysian Investors have entered into the
Purchase Agreement for the purchase of and subscription for certain Series B
Shares of the Company.
 
B.           WHEREAS, in order to induce the WaferGen Malaysian Investors to
enter into the Purchase Agreement, WaferGen US has agreed to grant to each
WaferGen Malaysian Investor an option to put (the “Put Right”) to WaferGen US
the Series B Shares held by such WaferGen Malaysian Investor, whereby the Series
B Shares held by such WaferGen Malaysian Investor will be exchanged for shares
of Common Stock of WaferGen US on the terms set forth below.
 
C.           WHEREAS, certain capitalized terms used in this Agreement are
defined in Section 2.12 hereof.
 
NOW, THEREFORE, in consideration of the mutual promises, representations,
warranties, covenants and conditions set forth in this Agreement, the parties
mutually agree as follows:
 
AGREEMENT
 
SECTION  1
 
PUT RIGHT
 
1.1 Put Right.  Upon receipt by WaferGen US of a written request from a Holder
of Holder’s desire to exercise the Holder’s Put Right (a “Holder’s Put Notice”),
then all, but not less than all, of such Holder’s Series B Shares shall be
exchanged as described in Section 1.2 below (the “Exchange”).  For the avoidance
of doubt, each Holder shall have the right to exercise such Put Right
individually.  After delivery of such Holder’s Put Notice, the Holder shall
deliver all of such Holder’s share certificates and duly executed share transfer
forms with respect to such Series B Shares to the Secretary of WaferGen US (or
to his/her order) as promptly as practicable (but in no event more than 30 days
after the date thereof) and take any other actions reasonably required to
effectuate the transfer of all such Holder’s Series B Shares to WaferGen US.
WaferGen US may nominate its nominee(s) to accept the transfer of the Series B
Shares. WaferGen US shall be required to comply with the requirements of this
paragraph until the fifth anniversary of the date of this Agreement, but may in
its sole discretion comply with provisions of this paragraph after such date.
 

 
 
1

--------------------------------------------------------------------------------

 

 
1.2 The Exchange; No Fractional Shares.
 
(a)           Upon the occurrence of an Exchange, each of the Holder’s Series B
Shares subject to such Holder’s Put Notice shall be converted into the right to
receive that number of Exchange Securities equal to the U.S. dollar equivalent
of the original purchase or subscription price per share paid for each such
Holder’s Series B Share (with such conversion to U.S. dollars being calculated
as of the date of purchase and equaling USD $2.25 on the date of
purchase)  pursuant to the Purchase Agreement, divided by the Exchange Price (in
each case as adjusted for stock splits, recapitalization, combinations and
similar transactions).
 
(b)           Notwithstanding Section 1.2(a) above, if the Holder’s Put Notice
is delivered to WaferGen US on or after August 1, 2010, the Holder’s Series B
Shares shall convert into the right to receive the following number of Exchange
Securities:
 
(i)           If during the ten-day trading period immediately prior to the date
on which the Company receives the Holder’s Put Notice the average closing price
of WaferGen US’s shares of Common Stock on the OTC Bulletin Board or stock
exchange on which such shares are listed at such time (to the extent such shares
are then listed) is less than USD $2.647 per share (as adjusted for stock
splits, recapitalization, combinations and similar transactions), then each of
the Holder’s Series B Shares subject to such Holder’s Put Notice shall be
converted into the right to receive that number of Exchange Securities equal to
the U.S. dollar equivalent of the original purchase or subscription price per
share paid for each such Holder’s Series B Share (with such conversion to U.S.
dollars being calculated as of the date of purchase and equaling USD $2.25 on
the date of purchase) pursuant to the Purchase Agreement, divided by the
Adjusted Exchange Price (in each case as adjusted for stock splits,
recapitalization, combinations and similar transactions).
 
(ii)           If during the ten-day trading period immediately prior to the
date on which the Company receives the Holder’s Put Notice the average closing
price of WaferGen US’s shares of Common Stock on the OTC Bulletin Board or stock
exchange on which such shares are listed at such time (to the extent such shares
are then listed) is equal to or exceeds USD $2.647 per share (as adjusted for
stock splits, recapitalization, combinations and similar transactions), then
each of the Holder’s Series B Shares subject to such Holder’s Put Notice shall
be converted into the right to receive that number of Exchange Securities as set
forth in Section 1.2(a).
 
(c)           All Exchange Securities shall be aggregated and issued to such
Holder, except that no fractional shares of Exchange Securities shall be issued
upon the occurrence of an Exchange.  If, after the aforementioned aggregation,
the conversion would result in the issuance of any fractional share, WaferGen US
shall, in lieu of issuing any fractional share, pay cash equal to the product of
such fraction multiplied by the per share fair market value of the Exchange
Securities (as determined in good faith by the Board of Directors of WaferGen
US).
 

 
 
 
2

--------------------------------------------------------------------------------

 



 
(d)           Subject to the delivery by the Holder of its share certificates
and other documents to WaferGen US as required hereby, upon the occurrence of
the Exchange, WaferGen US shall as soon as practicable (but in no event more
than 30 days after the date of the Exchange) issue to such Holder share
certificates representing the Exchange Securities.
 
1.3 Rights After Exchange.  From and after the applicable Exchange, all rights
of the Holder with respect to the exchanged Holder’s Series B Shares shall cease
with respect to such shares (except the right to receive the Exchange
Securities, and any cash payment for fractional shares, without interest upon
surrender of their certificate or certificates), and such shares shall be owned
legally and beneficially by WaferGen US for all purposes and will be transferred
to WaferGen US on the books and records of the Company.
 
1.4 Rights After Conversion.  If at any time any or all of Holder’s Series B
Shares are converted into Ordinary Shares of the Company for any reason, such
Holder’s Put Right pursuant to this Agreement with respect to all of such
Holder’s Series B Shares shall terminate and expire in its entirety upon such
conversion, and such Holder shall have not have any Put Right with respect to
any Ordinary Shares held by such Holder.
 
SECTION  2
MISCELLANEOUS
 
2.1 Governing Law.  This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed,
construed and interpreted in accordance with the laws of the State of California
in the United States of America, without giving effect to the choice of law
provisions thereof.
 
2.2 Arbitration.  The parties agree that any and all disputes, claims or
controversies arising out of or relating to this Agreement that are not resolved
by their mutual agreement shall be submitted to final and binding arbitration in
San Francisco, California before JAMS, or its successor, pursuant to the United
States Arbitration Act, 9 U.S.C. Sec. 1 et seq.  Any party may commence the
arbitration process called for in this Agreement by filing a written demand for
arbitration with JAMS, with a copy to the other party.  The arbitration will be
conducted in accordance with the provisions of JAMS’ Streamlined Arbitration
Rules and Procedures in effect at the time of filing of the demand for
arbitration.  The parties will cooperate with JAMS and with one another in
selecting an arbitrator from JAMS’ panel of neutrals, and in scheduling the
arbitration proceedings.  The parties covenant that they will participate in the
arbitration in good faith, and that they will share equally in its costs.  The
provisions of this Section 2.2 may be enforced by any court of competent
jurisdiction, and the party seeking enforcement shall be entitled to an award of
all costs, fees and expenses, including attorneys fees, to be paid by the party
against whom enforcement is ordered.
 
2.3 Assignment of Put Right.  The Put Right granted in this Agreement may only
be assigned by a Holder in connection with a permitted transfer of Series B
Shares by the Holder in accordance with Clause 10 of the Purchase Agreement.
 

 
 
 
3

--------------------------------------------------------------------------------

 

 
2.4 Successors and Assigns.  Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties (including permitted
transferees of any Series B Shares).  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations, or
liabilities under or by reason of this Agreement, except as expressly provided
in this Agreement.
 
2.5 Severability.  In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality, and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.
 
2.6 Amendment and Waiver.  Except as otherwise expressly provided, the
obligations of WaferGen US and the rights of the Holders under this Agreement
may be amended, modified or waived only with the written consent of WaferGen US
and Holders holding at least a majority of all Series B Shares then held by all
Holders (excluding for purposes of this calculation any Series B Shares held by
WaferGen US or its nominee(s)).
 
2.7 Delays or Omissions.  It is agreed that no delay or omission to exercise any
right, power, or remedy accruing to any Holder, upon any breach, default or
noncompliance of WaferGen US under this Agreement, shall impair any such right,
power, or remedy, nor shall it be construed to be a waiver of any such breach,
default or noncompliance, or any acquiescence therein, or of any similar breach,
default or noncompliance thereafter occurring.  It is further agreed that any
waiver, permit, consent, or approval of any kind or character on any Holder’s
part of any breach, default or noncompliance under the Agreement or any waiver
on such Holder’s part of any provisions or conditions of this Agreement must be
in writing and shall be effective only to the extent specifically set forth in
such writing.  All remedies, either under this Agreement, by law, or otherwise
afforded to Holders, shall be cumulative and not alternative.
 
2.8 Notices.  All notices required or permitted hereunder shall be in writing
and shall be deemed effectively given: (i) upon personal delivery to the party
to be notified, (ii) when sent by confirmed telex or facsimile if sent during
normal business hours of the recipient; if not, then on the next business day,
(iii) five (5) days after having been sent by registered or certified mail,
return receipt requested, postage prepaid, or (iv) one (1) day after deposit
with a United States recognized overnight courier, specifying next-day delivery,
with written verification of receipt.  All communications shall be sent to the
party to be notified at the address as set forth on the signature pages hereof
or at the current address of the Holder on the books and records of the Company
or at such other address as such party may designate by ten (10) days’ advance
written notice to the other parties hereto.  All notices sent to the Company or
WaferGen US shall also be sent to:  Morrison & Foerster LLP, 425 Market Street,
San Francisco, CA 94105, Attention:  John M. Rafferty (Telecopier:  (415)
268-7305).
 
2.9 Attorneys’ Fees.  In the event that any dispute among the parties to this
Agreement should result in litigation, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 

 
 
 
4

--------------------------------------------------------------------------------

 

 
2.10 Titles and Subtitles.  The titles of the sections and subsections of this
Agreement are for convenience of reference only and are not to be considered in
construing this Agreement.
 
2.11 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, but all of which together shall constitute
one instrument.
 
2.12 Definitions.  For purposes of this Agreement, the terms below shall have
the definitions ascribed to them below:
 
2.12.1 The “Adjusted Exchange Price” shall be equal to the product of (x) the
average closing price of WaferGen US’s shares of Common Stock on the OTC
Bulletin Board or stock exchange on which such shares are listed at such time
(to the extent such shares are then listed) for the ten-day trading period
immediately prior to the date on which the Company receives the Holder’s Put
Notice and (y) 0.85.
 
2.12.2 “Common Stock” means the common stock, par value $0.001 per share, of
WaferGen US.
 
2.12.3 The “Exchange Price” shall be equal to USD $2.25 per share.
 
2.12.4 “Exchange Securities” shall mean shares of Common Stock of WaferGen US.
 
2.13 Certain Restrictions.  Each Holder understands that any shares of Common
Stock of WaferGen US to be received in an Exchange may be characterized as
“restricted securities” under the federal securities laws inasmuch as they would
be acquired from WaferGen US in a transaction not involving a public offering
and that under such laws and applicable regulations, such securities may be
resold without registration under the Securities Act of 1933, as amended (the
“Act”), only in certain limited circumstances.  In this regard, the Holder
represents that it is familiar with Rule 144 under the Act, as presently in
effect, and understands the resale limitations imposed thereby and by the
Act.  WaferGen US hereby agrees to use its commercially reasonable efforts to
cause any shares of Common Stock of WaferGen US received in an Exchange to be
registered for resale under the Act as soon as practicable following such
Exchange.  Absent such registration, the Holder understands that any shares of
Common Stock of WaferGen US received in an Exchange will not have been
registered under the Act, and thus the Holder will not be able to resell or
otherwise transfer any such shares of Common Stock unless they are registered
under the Act or an exemption from such registration or qualification is
available.
 
2.14 Transfer Taxes.  All excise, transfer, stamp, documentary, filing,
recordation and other similar taxes which may be imposed or assessed as the
result of any Exchange, together with any interest, additions or penalties with
respect thereto and any interest in respect of such additions or penalties,
shall be borne equally by WaferGen US and the Holder consummating such Exchange.
 

 
 
 
5

--------------------------------------------------------------------------------

 

2.15
 




[THIS SPACE INTENTIONALLY LEFT BLANK]

 
 
 
6

--------------------------------------------------------------------------------

 

In Witness Whereof, the parties hereto have executed this Put Agreement as of
the date set forth in the first paragraph hereof.
 


 
WAFERGEN US:


WAFERGEN BIO-SYSTEMS, INC.






By:                                                                      
Alnoor Shivji
 
Chairman, President & Chief Executive Officer





Address:
WaferGen Bio-systems, Inc.
Bayside Technology Center
46531 Fremont Blvd.
Fremont, CA 94538, USA
Facsimile: 510 651 4599





Signature Page to Put Agreement
 
 
7

--------------------------------------------------------------------------------

 

WAFERGEN MALAYSIAN INVESTOR:


Prima Mahawangsa Sdn Bhd




By:                                                                      
                                                                                                     
Name:
                                                                                           
          Title:




Address:


5th Floor, Bangunan CIMB,
Jalan Semantan, Damansara Heights,
50490 Kuala Lumpur


Facsimile: 603 2093 9688





8


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------